Exhibit 10.2

 

MASTER MANAGEMENT AGREEMENT

 

THIS MASTER MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as
of January 6, 2006, by and among Reit Management & Research LLC, a Delaware
limited liability company (“Managing Agent”), and Hospitality Properties Trust,
a Maryland real estate investment trust, on behalf of itself and those of its
subsidiaries as may from time to time own properties subject to this Agreement
(collectively, “Owners”).

 

W I T N E S S E T H :

 

WHEREAS, Owners are the owners of various office and other non-hotel properties
(collectively, the “Managed Premises”); and

 

WHEREAS, Owners desire to retain Managing Agent, and Managing Agent is willing
to serve, as managing agent with respect to the Managed Premises, all upon the
terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, Owners and Managing Agent hereby agree as follows:

 

1.                                       Engagement.  Subject to the terms and
conditions hereinafter set forth, Owners hereby employ Managing Agent with
respect to the Managed Premises.  Managing Agent hereby accepts such employment
as managing agent and agrees to devote such time, attention and effort as may be
appropriate to operate and manage the Managed Premises in a diligent, orderly
and efficient manner.  Managing Agent may, with Owners’ consent, subcontract out
some or all of its obligations hereunder to third party managers; provided,
however, that, in any such event, Managing Agent shall be and remain primarily
liable to Owners for performance hereunder.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
services to be provided by Manager hereunder shall exclude all services
(including, without limitation, any garage management or cafeteria management
services) whose performance by an advisor to any Owner could give rise to an
Owner’s receipt of “impermissible tenant service income” as defined in
§856(d)(7) of the Internal Revenue Code (as amended or superseded hereafter) or
could in any other way jeopardize an

 

--------------------------------------------------------------------------------


 

Owner’s federal or state tax classification as a real estate investment trust. 
Manager shall not perform any such service and if, in any event, Manager shall
inadvertently perform any such service, no compensation therefor shall be paid
or payable hereunder.

 

2.                                       General Parameters.  Any or all
services may be performed or goods purchased by Managing Agent under
arrangements jointly with or for other properties owned or managed by Managing
Agent and the costs shall be reasonably apportioned.  Managing Agent may employ
personnel who are assigned to work exclusively at the Managed Premises or partly
at the Managed Premises and other buildings owned and/or managed by Managing
Agent.  Wages, benefits and other related costs of centralized accounting
personnel and employees employed by Managing Agent and assigned to work
exclusively or partly at the Managed Premises shall be fairly apportioned and
reimbursed, pro rata, by Owners in addition to the Fee and Construction
Supervision Fee (as defined in Section 5).

 

3.                                       Duties.  Without limitation, Managing
Agent agrees to perform the following specific duties:

 

(a)  To seek tenants for the Managed Premises in accordance with the rental
schedule established by the applicable Owner and to negotiate leases including
renewals thereof and to lease in the applicable Owner’s name space on a lease
form approved by such Owner, only to tenants, at rentals, and for periods of
occupancy all as are approved in each case by the applicable Owner.  To employ
appropriate means in order that the availability of rental space is made known
to potential tenants; provided, however, that such means shall not include the
employment of brokers unless otherwise agreed by the applicable Owner.  The
legal expenses of negotiating such leases and leasing such space shall be
approved and paid by the applicable Owner.

 

(b)  To collect all rents and other income from the Managed Premises and to give
receipts therefor, both on behalf of Owners, and deposit such funds in such
banks and such accounts as are named, from time to time, by Owners, in agency
accounts for and under the name of Owners.  Managing Agent shall be empowered to
sign disbursement checks on these accounts.

 

(c)  To make contracts for and to supervise any repairs and/or alterations to
the Managed Premises,

 

2

--------------------------------------------------------------------------------


 

including tenant improvements and decoration of rental space, as may be approved
by the applicable Owner.

 

(d)  For Owners’ account and at its expense, to hire, supervise and discharge
employees as required for the efficient operation and maintenance of the Managed
Premises.

 

(e)  To obtain, at Owners’ expense, appropriate insurance for the Managed
Premises protecting Owners and Managing Agent while acting on behalf of Owners
against all normally insurable risks relating to the Managed Premises and
complying with the requirements of Owners’ mortgagee, if any, and, upon approval
thereof, to cause the same to be provided and maintained by all tenants with
respect to the Managed Premises to the extent required by the terms of such
tenants’ leases.

 

(f)  To promptly notify the applicable Owner and its insurance carriers, as
required by the applicable policies, of any casualty or injury to person or
property at the Managed Premises, and complete customary reports in connection
therewith.

 

(g)  To procure seasonably all supplies and other materials necessary for the
proper operation of the Managed Premises, at Owners’ expense.

 

(h)  To pay promptly from rental receipts, other income derived from the Managed
Premises, or other monies made available by Owners for such purpose, all costs
incurred in the operation of the Managed Premises which are expenses of Owners
hereunder, including wages or other payments for services rendered, invoices for
supplies or other items furnished in relation to the Managed Premises, and pay
over forthwith the balance of such rental receipts, income and monies to Owners
or as Owners shall from time to time direct.  (In the event that the sum of the
expenses to operate and the compensation due the Managing Agent exceed gross
receipts in any month and no excess funds from prior months are available for
payment of such excess, Owners shall pay promptly the amount of the deficiency
thereof to Managing Agent upon receipt of statements therefor.)

 

(i)  To advise Owners promptly of any material developments in the operation of
the Managed Premises that might affect the profitable operation of the Managed
Premises.

 

3

--------------------------------------------------------------------------------


 

(j)  To establish, in Owners’ name and with Owners’ approval, reasonable
rules and regulations for tenants of the Managed Premises.

 

(k)  At the direction of the applicable Owner and with counsel selected by such
Owner, to institute or defend, as the case may be, any and all legal actions or
proceedings (in the name of such Owner if necessary) relating to operation of
the Managed Premises.

 

(l)  To maintain the books and records of Owners reflecting the management and
operation of the Managed Premises, making available for reasonable inspection
and examination by Owners or its representatives, all books, records and other
financial data relating to the Managed Premises.

 

(m)  To prepare and deliver seasonably to tenants of the Managed Premises such
statements of expenses or other information as shall be required on the
landlord’s part to be delivered to such tenants for computation of rent,
additional rent, or any other reason.

 

(n)  To aid, assist and cooperate with Owners in matters relating to taxes and
assessments and insurance loss adjustments, notify the Owners of any tax
increase or special assessments relating to the Managed Premises and, with
Owners’ approval, to enter into contracts for tax abatements services.

 

(o)  To provide such emergency services as may be required for the efficient
management and operation of the Managed Premises on a 24-hour basis.

 

(p)  To enter into contracts for utilities (including, without limitation,
water, fuel, electricity and telephone) and for building services (including,
without limitation, cleaning of windows, common areas and tenant space, ash,
rubbish and garbage hauling, snow plowing, landscaping, carpet cleaning and
vermin extermination), and for other services as are appropriate to first class
office space.

 

(q)  To seek the lowest competitive price commensurate with desired quality for
all items purchased or services contracted by it under this Agreement.

 

4

--------------------------------------------------------------------------------


 

(r)  To take such action generally consistent with the provisions of this
Agreement, as Owners might with respect to the Managed Premises if personally
present.

 

4.                                       Authority.  Owners give to Managing
Agent the authority and powers to perform the foregoing duties on behalf of
Owners subject, however, to Owners’ approval as specified.  Owners further
authorize Managing Agent to incur such reasonable expenses, specifically
contemplated in Section 2, on behalf of Owners as are necessary in the
performance of those duties.

 

5.                                       Special Authority of Agent.  In
addition to, and not in limitation of, the duties and authority of Managing
Agent contained herein, Managing Agent shall perform the following duties, but
only with Owners’ prior approval in each case:

 

(a)  Terminate tenancies and sign and serve in the name of Owners such notices
therefor as may be required for the proper management of the Managed Premises.

 

(b)  With counsel selected by Owners, and at Owners’ expense, institute and
prosecute actions to evict tenants and recover possession of rental space, and
recover rents and other sums due; and when expedient, settle, compromise and
release such actions or suits or reinstate such tenancies.

 

6.                                       Compensation.

 

(a)  In consideration of the services to be rendered by the Managing Agent
hereunder, Owners agree to pay and the Managing Agent agrees to accept as its
sole compensation (i) a management fee (the “Fee”) equal to three percent (3%)
of the gross collected rents actually received by Owners from the Managed
Premises, such gross rents to include all fixed rents, percentage rents,
additional rents, operating expense and tax escalations, and any other charges
paid to Owners in connection with occupancy of the Managed Premises, but
excluding any amounts collected from tenants to reimburse Owners for the cost of
capital improvements or for expenses incurred in curing any tenant default or in
enforcing any remedy against any tenant; and (ii) a construction supervision fee
(the “Construction Fee”) in connection with all interior and exterior
construction renovation or repair activities at the Managed Premises, including,
without limitation, all tenant and capital improvements in, on or about the
Managed Premises, undertaken during the term of this Agreement,

 

5

--------------------------------------------------------------------------------


 

other than ordinary maintenance and repair, equal to five percent (5%) of the
cost of such construction which shall include the costs of all related
professional services and the cost of general conditions.

 

(b)  The Fee shall be due and payable monthly, in arrears based on a reasonable
annual estimate or budget with an annual reconciliation within thirty (30) days
after the end of each calendar year.  The Construction Fee shall be due and
payable periodically, as agreed by Managing Agent and Owners, based on actual
costs incurred to date.

 

(c)  Notwithstanding anything herein to the contrary, Owners shall reimburse
Managing Agent for reasonable travel expenses incurred when traveling to and
from the Managed Premises while performing its duties in accordance with this
Agreement; provided, however, that, reasonable travel expenses shall not include
expenses incurred for travel to and from the Managed Premises by personnel
assigned to work exclusively at the Premises.

 

(d)  Managing Agent shall also receive the amount of any lump sum reimbursables
paid by tenants of the Managed Premises to the extent amounts paid exceed costs
incurred by Owners for work performed with respect thereto.

 

(e)  Managing Agent shall be entitled to no other additional compensation,
whether in the form of commission, bonus or the like for its services under this
Agreement.  Except as otherwise specifically provided herein with respect to
payment by Owners of legal fees, accounting fees, salaries, wages, fees and
charges of parties hired by the Managing Agent on behalf of Owners to perform
operating and maintenance functions in the Managed Premises, and the like, if
Managing Agent hires third parties to perform services required to be performed
hereunder by Managing Agent without additional charge to Owners, Managing Agent
shall (except to the extent the same are reasonably attributable to an emergency
at the Managed Premises) be responsible for the charges of such third parties. 
Managing Agent shall not, however, hire any third party without Owners’ prior
written consent, which consent shall not be unreasonably withheld.

 

7.                                       Contracts.  Managing Agent shall not,
without the prior consent of Owners, enter into any contracts on behalf of
Owners which extend beyond the then current term of this Agreement.

 

6

--------------------------------------------------------------------------------


 

8.                                       Term of Agreement.  The term of this
Agreement shall begin on the date hereof and, unless sooner terminated as herein
provided, shall end on that date which is thirty (30) days following written
notice of termination given by either Owners or Managing Agent to the other. 
This Agreement may be terminated with respect to less than all of the properties
comprising the Managed Premises.

 

9.                                       Termination or Expiration.  Upon
termination or expiration of this Agreement with respect to any of the Managed
Premises for any reason whatsoever, Managing Agent shall promptly turn over to
Owners all books, papers, funds, records, keys and other items relating to the
management and operation of such Managed Premises, including, without
limitation, all leases in the possession of the Managing Agent and shall render
to Owners a final accounting with respect thereto through the date of
termination.

 

10.                                 Assignment of Rights and Obligations.

 

(a)  Without Owners’ prior written consent, Managing Agent shall not sell,
transfer, assign or otherwise dispose of or mortgage, hypothecate or otherwise
encumber or permit or suffer any encumbrance of all or any part of its rights
and obligations hereunder, and any transfer, encumbrance or other disposition of
an interest herein made or attempted in violation of this paragraph shall be
void and ineffective, and shall not be binding upon Owners.

 

(b)  Owners, without Managing Agent’s consent, may assign its rights and
obligations hereunder to any mortgagee with respect to, or successor Owners of,
the Managed Premises, but not otherwise.

 

(c)  Consistent with the foregoing paragraphs (a) and (b), the terms “Owners”
and “Managing Agent” as used in this Agreement shall mean the original parties
hereto and their respective mortgagees, successors, assigns, heirs and legal
representatives.

 

11.                                 Fidelity Bond.  Owners, at Owners’ expense,
may require that employees of Managing Agent who handle or are responsible for
Owners’ money to be bonded by a fidelity bond in an amount sufficient in Owners’
determination to cover any loss which may occur in the management and operation
of the Managed Premises or that Managing Agent obtain a fiduciary policy of
insurance.

 

7

--------------------------------------------------------------------------------


 

12.                                 Indemnification and Insurance.

 

(a)  Owners agree to defend, indemnify and hold harmless Managing Agent from and
against all costs, claims, expenses and liabilities (including reasonable
attorneys’ fees) arising out of Managing Agent’s performance of its duties in
accordance with this Agreement including, without limitation, injury or damage
to persons or property occurring in, on or about the Managed Premises and
violations or alleged violations of any law, ordinance, regulation or order of
any governmental authority regarding the Managed Premises except any injury,
damage or violation resulting from Managing Agent’s default hereunder, or from
Managing Agent’s fraud, gross negligence or willful misconduct in the
performance of its duties hereunder.

 

(b)  Owners agree that required insurance shall include, at Owners’ expense,
public liability and workmen’s compensation insurance upon the following terms
and conditions:

 

(i)  policies shall be so written as to protect the Managing Agent in the manner
and to the same extent as Owners.

 

(ii)  Workmen’s compensation policies shall be written to comply with applicable
legal requirements.

 

(iii)  The public liability insurance shall be written in limits of not less
than One Million Dollars ($1,000,000) per occurrence for bodily injury and Five
Hundred Thousand Dollars ($500,000) per occurrence for property damage.

 

(iv)  Such public liability insurance shall include the standard extensions of
liability coverage as may be mutually agreed upon from time to time, and shall
name both parties and their respective employees as additional insureds.

 

13.                                 Notices.  Whenever notice is to be sent
pursuant to this Agreement to either party to this Agreement, it is expressly
understood that same shall be sent postage prepaid, certified mail, return
receipt requested to either party at 400 Centre Street, Newton, Massachusetts
02458, or to any such address that either party may hereinafter designate.

 

8

--------------------------------------------------------------------------------


 

14.                                 Limitation of Liability.

 

(a)  Neither Owners nor Managing Agent shall be personally liable hereunder, all
such liability being limited in the case of Owners to the interest of Owners in
the Managed Premises and in the case of Managing Agent, to its interest
hereunder.

 

(b)  The Declarations of Trust establishing some Owners, a copy of which,
together with all amendments thereto (the “Declarations”), is duly filed with
the Department of Assessments and Taxation of the State of Maryland, provides
that the names of such Owners refers to the trustees under such Declarations
collectively as trustees, but not individually or personally, and that no
trustee, officer, shareholder, employee or agent of such Owners shall be held to
any personal liability, jointly or severally, for any obligation of, or claim
against, such Owners.  All persons dealing with such Owners, in any way, shall
look only to the respective assets of such Owners for the payment of any sum or
the performance of any obligation of such Owners.  In any event, all liability
of such Owners hereunder is limited to the interest of such Owners in the
Managed Premises and, in the case of Managing Agent, to its interest hereunder.

 

(c)  It is the intention of the parties hereto that each Owner be liable
hereunder only with respect to the Managed Premises owned by such Owner and that
each Owner be solely responsible for liabilities incurred with respect only to
its properties and receive all income therefrom.

 

15.                                 Modification of Agreement.  This Agreement
may not be modified, altered or amended in manner except by an amendment in
writing, duly executed by the parties hereto.

 

16.                                 Independent Contractor.  This Agreement is
not one of general agency by Managing Agent for Owners, but one with Managing
Agent engaged as an independent contractor.  Nothing in this Agreement is
intended to create a joint venture, partnership, tenancy-in-common or other
similar relationship between Owners and Managing Agent for any purposes
whatsoever.

 

17.                                 Law Governing.  This Agreement shall be
governed by and in accordance with the laws of The Commonwealth of
Massachusetts.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Its (Vice) President

 

 

 

 

 

HOSPITALITY PROPERTIES TRUST, on its
own behalf and on behalf of its
subsidiaries:

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

Its President

 

10

--------------------------------------------------------------------------------